625 N.W.2d 750 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Demarco L. HAWKINS, Defendant-Appellant.
Docket No. 118141.
Supreme Court of Michigan.
March 27, 2001.
On order of the Court, the delayed application for leave to appeal from the October 19, 2000 decision of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The defendant's motion for adjournment/stay of proceedings is also considered, and it is DENIED.